DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 5/18/2021, with respect to office action dated 4/28/2021 have been fully considered and are persuasive.  The rejections of 4/28/2021 have been withdrawn. 
Reason for Allowance
Claims 1, 4-5, 7-17, 19 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a method/apparatus for determining motor temperature, comprising: receiving or reading input parameters from the vehicle, wherein the input parameters comprise: a rotor speed of the motor and a torque of the motor; obtaining an electromagnetic loss of each node in ξ nodes under the rotor speed of the motor and the torque of the motor, wherein the nodes are nodes acquired by decomposing components of the motor, the ξ is a natural number greater than 1, and each of at least one component in the components of the motor is decomposed into multiple nodes in the nodes; obtaining a thermal resistance between every two nodes in the ξ nodes; determining a temperature of the motor based on the electromagnetic loss of the each node in the ξ nodes and the thermal resistance between the every two nodes in the ξ nodes: and outputting the determined temperature of the motor to a motor control system of the vehicle; wherein the at least one component comprises an end winding of the motor, before obtaining the electromagnetic loss of the each node in the ξ, nodes under the rotor speed of the motor and the torque of the motor, further comprising: decomposing the end winding into multiple concentric annular layers, each of the multiple concentric annular layers corresponding to one of the multiple nodes and being connected with a slot winding of the motor.

, nodes under the rotor speed of the motor and the torque of the motor, further comprising: decomposing the end winding into multiple concentric annular layers, each of the multiple concentric annular layers corresponding to one of the multiple nodes and being connected with a slot winding of the motor.

The secondary reference, Wallschield et al. (NPL “Design and Empirical Identification of a Lumped Parameter Thermal Network for Permanent Magnet Synchronous Motors with Physically Motivated Constraints” hereinafter Wallscheid) teaches determining a temperature of the motor based on the electromagnetic loss of the each node in the f; nodes (copper and iron losses) and the thermal resistance between the every two nodes in the f; nodes (copper losses).  However, Wallschield does not teach the at least one component comprises an end winding of the motor, before obtaining the electromagnetic loss of the each node in the ξ, nodes under the rotor speed of the motor and the torque of the motor, further comprising: decomposing the end winding into multiple concentric annular layers, each of the multiple concentric annular layers corresponding to one of the multiple nodes and being connected with a slot winding of the motor.
 
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a method/apparatus for determining motor temperature, comprising: receiving or reading input parameters from the vehicle, wherein the input parameters comprise: a rotor speed of the motor and a torque of the motor; obtaining an electromagnetic loss of each node in ξ nodes under the rotor speed of the motor and the torque of the motor, wherein the nodes are nodes acquired by decomposing components of the motor, the ξ is a natural number greater than 1, and each of at least one component in the components of the motor is decomposed into multiple , nodes under the rotor speed of the motor and the torque of the motor, further comprising: decomposing the end winding into multiple concentric annular layers, each of the multiple concentric annular layers corresponding to one of the multiple nodes and being connected with a slot winding of the motor.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855